United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1586
                      ___________________________

                          James Ray Thompson, Jr.

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

       Sheriff Ron Stovall; Sgt. Alice Miller, also known as Ms. Miller

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                               ____________

                          Submitted: April 11, 2014
                            Filed: April 17, 2014
                                [Unpublished]
                               ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
        James Ray Thompson, Jr. appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action following an evidentiary hearing. For reversal, he argues that
the court erred by dismissing his suit as a sanction for failing to file objections to the
magistrate judge’s report, and he contends that he did not receive the report in time
to file objections. Thompson misunderstands the basis for the dismissal of this case.
The district court dismissed the case on the merits after adopting the findings and
analysis in the magistrate judge’s report—not to punish Thompson for failing to file
objections. Further, Thompson does not demonstrate, and we cannot discern, that he
suffered prejudice by not filing timely objections. The judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                           -2-